DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites new matter in the amended language of “a ratio of the partially removed region ranges 0.01 to 0.8 in radius . . . .”The specification at the time of filing does not provide for what is meant by a ratio of the partially removed region ranging 0.01 to 0.8 in radius.  The specification at the time of filing provides support for the partially removed region being within the range of 0.01 to 0.8 in radius.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a ratio of the partially removed region ranges 0.01 to 0.8 in radius” in Line 14.  It is unclear whether the “ranges” limitation requires the partially removed region to extend between the numerical limits or if, as disclosed by the written description, the partially removed region is merely located within said range.  Additionally, it is unclear what the “ratio of the partially removed region” requires.  It is not clear if this is a suggestion that only a portion of the partially removed region is in the claimed range or if the ratio means something different.  Again, it is not clear if the 0.01 to 0.8 is a length or a percentage of the radius.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bjormander et al. (US Pub. No. 2015/0231703 A1) in view of Fritsch et al. (US Pub. No. 2003/0161696 A1).
(Claim 1) Bjormander et al. (“Bjormander”) discloses a cutting tool (¶¶ 0001, 0012).  The base material for the tip end of the cutting tool is a sintered alloy (1; ¶ 0013).  A wear-resistant layer (2; ¶¶ 0034-0037) is formed on the flank face and/or rake face of the cutting insert/tool (¶¶ 0014-0015).  The wear-resistant layer has a partially removed region (Fig. 1, showing the difference in coating thickness (Tc) in the recess (3) and out of the recesses), which is not a result of cutting the work material.  A thickness of the partially removed region of the wear-resistant layer is about 1-90% of a total thickness of the non-removed region upon the cutting portion of the cutting tool (thickness inside the recess vs thickness outside the recess, Fig. 1).  While the Bjormander reference discloses that the partially removed region may be in a drilling tool and a cutting insert (¶¶ 0001, 0012), there is no explicit disclosure that the cutting insert in a drilling tool is on a tip end of the tool, which is formed in a columnar shape to cut a work material by being rotated while the center of a tip end thereof is in contact with the work material. In addition, there is no explicit disclosure that the cutting insert having the partially removed region would have a ratio thereof ranging 0.01 to 0.8 in radius from the center of the tip end based on a total radius of the tip end.  In a further note, it should be recognized that the claim does not limit the partially removed region from being only within the claimed range.
Fritsch et al. (“Fritsch”) discloses a cutting tool (Figs. 1-2c) formed in a columnar shape (10) to cut a work material while the center of a tip end thereof is in contact with the work material.  The cutting tool having a cutting insert (20, 22) at the tip end of the drill (Figs. 1-2c).  The cutting inserts may be coated on the rake face and/or flank face (¶ 0007).  The coating may be TiCN or aluminum oxide (¶ 0007).  The coated surfaces are within the claimed range of 0.01 
(Claim 2) The cutting tool is a drill (Bjormander Figs. 1-2c).
(Claim 3) The wear-resistant layer (2) is formed in a multi-layered film (Bjormander Clm. 1).  
(Claims 4 and 5) The wear-resistant layer (2) is TiCN or alumina (Bjormander ¶¶ 0034-0037).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US Patent No. 5,022,801) in view of Frejd (US Pub. No. 2010/0021253 A1).
(Claim 1) Anthony et al. discloses a cutting tool formed in a columnar shape to cut a work material by being rotated while a center of a tip end thereof is in contact with the work material (Figs. 1-3).  The base material for the tip end of the cutting tool is a sintered alloy Col. 3, Lines 10-13).  A wear-resistant layer (Col. 2, Lines 62-64; Figs. 1-3) is formed on the tip end and has a partially removed region (Figs. 1-3, in particular Fig. 3 shows the difference in coating thickness in the slots and out of the slots), which is not a result of cutting the work material.  A thickness of the partially removed region of the wear-resistant layer is about 1-90% of a total thickness of the non-removed region upon the cutting portion of the cutting tool (thickness inside the slots vs thickness outside the slots, Figs. 1-3).  A ratio of the partially removed region ranges 0.01 to 0.8 in radius from the center of the tip end based on a total radius of the tip end (Figs. 1-3).  Yet, Anthony et al. does not explicitly disclose at least one cutting insert.  In a further note, it 
Frejd discloses a cutting tool formed in a columnar shape to cut a work material by being rotated having a cutting insert (30).  At a time prior to filing it would have been obvious to provide the cutting tool disclosed in Anthony et al. with a cutting insert as taught by Frejd in order to have a replaceable cutting portion.
(Claim 2) The cutting tool is a drill (Figs. 1-3).
(Claim 3) The wear-resistant layer is formed in a single-layered film (Figs. 1-3; Col. 2, Lines 10-13).
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that the partially removed region is limited to being only within the claimed range.  Additionally, Applicant contends that the Anthony reference “teaches away from the claimed invention because the entire wear-resistant layer . . . is present in a thick coated state due to the slot filled with CVD diamond.”  (Applicant Arguments/Remarks at page 8).  Examiner disagrees.
The claims do not limit the partially removed region to the claimed range.  The transition clause “comprising . . . is inclusive or open-ended and does not exclude additional, unrecited elements . . . .”  MPEP § 2111.03.  Therefore, the recitation of the partially removed region being within a range does not also exclude the wear resistant layer from being outside the range.  To read on the claim, the partially removed region need only be within the range without further restriction.
There is no explicit teaching away from the claimed invention in the Anthony reference.  In fact, Anthony discloses, quite explicitly in-fact, the claimed invention.  That is, Anthony discloses a layer of varying thickness (inside the slots vs outside thereof).  The thinner layer is within the claimed range of the radius.  As such, it is unclear why Applicant states that the wear-resistant layer is only present in a thick coated state due to the slot filled with CVD diamond.1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  see Osaki et al (US Pub. No. 2015/0117972 A1); Minami et al. (US Pub. No. US Patent No. 10,179,366 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C RUFO/ Primary Examiner, Art Unit 3722                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting that Applicant mentions that the purpose of Anthony is achieved by having slots filled with the coating but this does not teach against the claimed invention.